 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          HEE-SUNG IM,                                      CASE NO. C19-1011 MJP

11                                  Plaintiff,                ORDER GRANTING STIPULATED
                                                              MOTION FOR CONTINUANCE OF
12                  v.                                        PERIOD FOR FIRST
                                                              APPEARANCE OF DEFENDANT
13          FEDERATED MUTUAL                                  FEDERATED MUTUAL
            INSURANCE COMPANY, a registered                   INSURANCE COMPANY
14          corporation,

15                                  Defendant.

16
            Defendant Federated Mutual Insurance Company (hereafter “Defendant”) by and through
17
     the stipulation of Plaintiff, moves for a ten (10) day extension on the date for Defendant’s first
18
     appearance such that Defendant’s first appearance will be due by July 15, 2019. Defendants do
19
     not waive any defenses, including but not limited to Venue, Jurisdiction, Statute of Limitation or
20
     any other defense that may be available based on the filing of this motion.
21
            IT IS SO ORDERED.
22

23

24

     ORDER GRANTING STIPULATED MOTION FOR CONTINUANCE OF PERIOD FOR FIRST APPEARANCE
     OF DEFENDANT FEDERATED MUTUAL INSURANCE COMPANY - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated July 9, 2019.

 3

 4

 5
                                                         A
                                                         Marsha J. Pechman
                                                         United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED MOTION FOR CONTINUANCE OF PERIOD FOR FIRST APPEARANCE
     OF DEFENDANT FEDERATED MUTUAL INSURANCE COMPANY - 2
